Citation Nr: 0930876	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  07-21 072	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for diarrhea and constipation due to an undiagnosed illness. 

2. Entitlement to an initial compensable rating for 
dermatitis. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from 
September 1988 to February 1989 and from October 1990 to May 
1991. 

Historically, a February 1999 rating decision denied service 
connection for multiple disabilities, including service 
connection for a skin condition and for diarrhea alternating 
with constipation, claimed as due to an undiagnosed illness. 
After an appeal was initiated by a timely notice of 
disagreement in February 2000 and the issuance of a statement 
of the case in August 2000, the appeal was perfected by 
filing VA Form 9 in October 2000. The Veteran then testified 
at an RO videoconference in February 2001, at which time he 
withdrew claims for service connection for splenomegaly and 
weight loss (pages 12 and 19 of that transcript) 

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted service connection for diarrhea 
and constipation due to an undiagnosed illness which was 
assigned an initial 10 percent rating and also granted 
service connection for dermatitis which was assigned an 
initial noncompensable rating.  

A November 2002 Board decision denied service connection for 
memory loss and loss of concentration due to an undiagnosed 
illness. Other issues were remanded by the Board in August 
2003. 

In April 2007 the Board denied service connection for 
autoimmune hemolytic anemia; chronic fatigue, including as a 
manifestation of an undiagnosed illness; chronic headaches, 
including as a manifestation of an undiagnosed illness; and 
infertility, including as a manifestation of an undiagnosed 
illness. At that time the issues now before the Board were 
remanded to the RO for the issuance of a statement of the 
case, pursuant to the holding of the United States Court of 
Appeals for Veterans Claims in Manlincon v. West, 12 Vet. 
App. 238 (1999). 

The Veteran testified at an April 2009 videoconference before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing is on file.  


FINDINGS OF FACT

1. The Veteran's alternating diarrhea and constipation due to 
an undiagnosed illness is not productive of malnutrition or 
weight loss, the frequency of his episodes is not more or 
less constant, and overall the disability is not productive 
of severe impairment. 

2. The Veteran's skin disorder does not affect an exposed 
surface or extensive area, it involve less that 1 percent of 
the surface area of the legs and less than 1/1000th percent 
of his total surface area, has not caused any scarring, and 
while it causes itching he has not required systemic therapy. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent 
for diarrhea and constipation due to an undiagnosed illness 
are not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2008; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.21, 4.14, 
Diagnostic Code 7319 (2008). 

2. The criteria for an initial compensable rating for 
dermatitis are not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2008; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.21, 
4.118, Diagnostic Code 7806 in effect prior to August 30, 
2002; Diagnostic Code 7806 in effect since August 30, 2002.




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The appeal in this case originated from a February 1999 
rating decision which denied service connection for the 
disorders at issue. At that time the VCAA had not been 
enacted as law and, so, there were no duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

A review of the record shows the Veteran was provided with 
VCAA notice as to other claims but none was ever provided as 
to the claims of service connection for the disabilities 
whose ratings are now at issue. 

Generally, n a claim for increase the VCAA notice 
requirements are the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

However, where, as here, service connection has been granted 
and the initial rating has been assigned, the claim of 
service connection has been more than substantiated, the 
claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) 
notice no longer required because the purpose that the notice 
was intended to serve has been fulfilled.  Once the claim of 
service connection has been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating the 
disability, does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b)(1) is no longer applicable in the 
claim for an initial higher rating.  Dingess, 19 Vet. App. 
473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 21 Vet. App. 128 (2008).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims. 

The Veteran testified at an RO videoconference in February 
2001 as to service connection for the disabilities at issue 
and he testified at a videoconference before the undersigned 
Veterans Law Judge in April 2009. 

The RO has obtained the Veteran's service treatment records 
and his VA treatment records. He has been afforded VA rating 
examinations in conjunction with his increased rating claims. 
He has not identified any additionally available evidence for 
consideration in his appeal. 

As there is neither indication that the Veteran was unaware 
of what was needed for claim substantiation nor any 
indication of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On VA Persian Gulf examination in September 1994 the Veteran 
reported that after coming back from the Persian Gulf he 
started to have fatigue, flu-like symptoms, alternating 
constipation and diarrhea which were initially mild, and off 
and on, but which progressively worsened causing him to seek 
VA hospitalization in June 1994. The pertinent diagnosis was 
a history of alternating diarrhea and constipation, probably 
irritable bowel syndrome. 

B. Schroeder, Ph.D., reported in September 1996 that the 
Veteran's symptoms include weight loss and general feeling of 
fatigue. 

On VA gastrointestinal examination February 1997 the Veteran 
related that about 6 months after returning from the Persian 
Gulf he developed alternating constipation and diarrhea with 
rectal bleeding. He had had 5 to 7 bowel movements daily, 
with bleeding at the time of each bowel movement. The pattern 
consisted mostly of diarrhea and the constipation would 
occasionally appear and last for 3 days or more. When 
hospitalized in 1994 the diagnosis had been idiopathic 
hemolytic anemia with an enlarged spleen. He was now taking 
medication which for the first time seemed to begin to 
control his alternating diarrhea but his symptoms continued 
and he remained fatigued. He did not seem to be able to work 
a full day because of severe fatigue. He felt that his weight 
had now stabilized. 

On physical examination of the Veteran's abdomen there were 
no masses, no tenderness, no organomegaly, and no 
costovertebral angle tenderness. There were no hemorrhoids 
and no abnormality in the wall of the bowel. 

A VA X-ray in March 1997 of the Veteran's colon found colonic 
diverticula without radiographic signs of diverticulitis. 

On VA general medical examination in March 1997 it was 
reported that the Veteran had no history of weight loss. He 
weighed 205 lbs. and had weighed 195 lbs. during his military 
service. In 1991 he had had a pinhead sized lesion on his 
right had which had disappeared after 3 months and on current 
examination no lesion on the right hand was found. His state 
of nutrition was good. 

On VA examination of the Veteran's skin in March 1997 it was 
noted that the Veteran had had a pinhead lesion on his right 
hand for about 3 months which had now disappeared. 

In February 2000 Dr. Lyons reported that the Veteran's many 
symptoms included variable constipation and diarrhea. On 
examination the Veteran's abdomen was soft and nontender. 
There was no hepatosplenomegaly. There were no abdominal 
masses. His extremities were normal. It was felt that the 
Veteran had idiopathic autoimmune hemolytic anemia, which had 
no underlying identifiable etiology. The cause of his 
leucopenia was also unclear. 

At the February 2001 RO videoconference the Veteran testified 
in support of multiple claims for service connection, 
including anemia and chronic fatigue. He testified that he 
used to be an air conditioning contractor but lost that 
business when he got sick and was hospitalized (for anemia 
and chronic fatigue). He was now a refrigeration technician 
supervisor and no longer had to over-exert himself. Page 8 of 
that transcript. He testified that he had been diagnosed as 
having diverticulitis and further testified that 
diverticulitis could cause constipation but it does not cause 
diarrhea. He continued to have diarrhea and constipation. 
Page 13. He could have diarrhea as much as 4 to 5 times 
weekly but on other occasions he might go 3 weeks without 
having diarrhea. Page 14. As to skin disability, the Veteran 
testified that he had had rashes, especially on his left shin 
and the back of his upper right thigh, although he had not 
been treated for it during service. Page 14. He had not been 
treated for his skin problems until after his VA 
hospitalization in 1994. Since then he had had biopsies and 
had applied topical creams but his symptoms had not been 
alleviated. Page 15. 

On VA gastrointestinal examination in April 2001 the Veteran 
reported having 3 to 4 watery bowel movements daily. Stress 
seemed to make this worse. He reported that a flexible 
sigmoidoscopy had been negative and that a barium enema might 
have yielded a diagnosis of diverticula problems but, it was 
noted, he had no abdominal pain. He also had no fever or 
chills and there were no clinical signs of diverticulitis. 

On physical examination the Veteran weighed 210 lbs. He had 
no abdominal masses, tenderness, organomegaly or 
costovertebral angle tenderness. There was no abnormality of 
the abdominal wall. It was noted that the Veteran's diarrhea 
could not be cause by diverticulitis over a prolonged period 
of time without clinical symptoms of diverticulitis. 

On VA general medical examination in April 2001 for 
evaluation of possible chronic fatigue it was noted that the 
Veteran had maculopapular lesions with hyperpigmentation on 
the anterior aspect of both legs. He complained of pruritus 
in the right flank area. He weighed 210 lbs and his weight 
was stable. The diagnoses were diverticulosis and dermatitis. 
He did not meet the criteria for a diagnosis of chronic 
fatigue syndrome. 

On VA hemic examination in July 2001 it was noted that in the 
past a gastrointestinal work-up had been negative and that a 
tentative diagnosis of irritable bowel syndrome had been made 
to explain his episodes of diarrhea and constipation. 

On VA infectious disease examination in October 2004 the 
Veteran weighed 205 lbs and his nutrition appeared to be 
good. There were no residuals of malnutrition because he had 
never been malnourished. 

On VA examination in October 2004 for evaluation of possible 
chronic fatigue syndrome it was noted that the Veteran had a 
problem due to diarrhea lasting for 24 to 48 hours, having 6 
to 7 bowel movements daily consisting of loose watery stools. 
There was no relation to stress or other problems. He denied 
any pain in the abdominal area with the episodes of diarrhea. 
When discussing fatigue he reported that his symptom occurred 
occasionally, but not daily, and during the episodes he felt 
like he had the flu with lack of energy and a funny feeling 
in his stomach. The diagnosis was that he did not meet the 
criteria for chronic fatigue syndrome.  

An undated statement from a VA physician reported that the 
Veteran had had chronic diarrhea since 1991, 4 to 5 times 
daily, which was a watery stool about 3 times weekly. It was 
felt that he had an undiagnosed illness secondary to Persian 
Gulf environmental exposures. 

On VA gastrointestinal examination in December 2007 the 
Veteran's claim file was reviewed. It was reported that he 
had diarrhea with 3 or 4 bowel movements daily, alternating 
with 3 or 4 day of constipation. He had no abdominal pain but 
had gas and bloating that was relieved by a bowel movement. 
His diarrhea caused him to have to change his wardrobe about 
every 6 months. He always had to know where a bathroom was 
when at work and carried an extra set of underwear at all 
times. His meals were unrelated to the diarrhea. He had good 
rectal control of the bowel movements but due to the diarrhea 
he had to change his set of underwear once a month. 

On physical examination the Veteran weighed 220 lbs. He had 
no nausea or vomiting. He had no fistula. He had no actual 
treatment but used Metamucil. He had no abdominal pain 
accompanying this alternate constipation and diarrhea. He did 
not have ulcerative colitis. His disability affected his job 
in commercial refrigeration because he always had to know 
where a bathroom was and plan accordingly. There was no 
evidence of malnutrition and no abdominal pain. There were no 
abdominal masses and no signs of anemia. In the past, in 
1994, he had autoimmune hemolytic anemia which was treated 
with cortisone and responded well. The diagnosis was 
irritable bowel syndrome. 

On VA examination of the Veteran's skin in December 2007 the 
Veteran's claim file was reviewed. The Veteran reported 
having developed a rash on each lower leg, which was worse on 
the left than the right. It had been treated with numerous 
topical corticosteroid creams and lotions which had provided 
temporary relief of itching but the rash never disappeared. 
He also reported having a rash associated with his diarrhea 
with irritation around the anus and which also burned and 
itched. The rash had never progressed to other areas. He had 
used his topical ointments as needed but had not used 
immunosuppressive drugs or light therapy. He had no malignant 
or benign neoplasms. He did not have urticaria, primary 
cutaneous vasculitis or erythema multiforme. 

On physical examination the Veteran had excoriating lesion 
around the perianal area measuring some 2 inches all the way 
around the perianal region which were excoriating 
lichenification of skin with large skin tags. There was no 
involvement of an exposed area. He had eczema on the front of 
both leg above the ankles with the area on the left being the 
largest and measuring 1 1/2 inches wide and 3 inches vertically 
and on the right leg there were 2 or 3 small areas measuring 
0.5 cms. in diameter in all 3 of them which were 
lichenification of the skin with some hyperpigmentation. 
There was no scarring or disfigurement. He did not have acne, 
scarring alopecia or alopecia areata. He did not have 
hyperhidrosis. The diagnoses were lichen plantus of both 
lower legs and lichen sclerosis atrophy of the perianal 
region, and both were of unknown etiology. 

A February 2008 addendum to the December 2007 dermatological 
examination reported that the Veteran had no involvement of 
any exposed areas. The rash was on the lower third of the 
legs, involving only 1% of that area, i.e., the leg areas, 
involved but only 1/1000th percent of the total body surface. 

At the April 2009 videoconference the Veteran's service 
representative alleged that consideration had not been given 
to the Veteran's anemia and his fatigue which were associated 
with his service-connected diarrhea and constipation due to 
an undiagnosed illness. Page 1. The Veteran testified that he 
had been prescribed a cortisone cream which temporarily 
relieved his itching from dermatitis but otherwise his skin 
irritation and itching were almost constant. He had 
dermatitis on his lower extremities and his anus. His 
constant diarrhea also irritated the dermatitis in the anal 
area. Due to irritation and itching of the lower extremities, 
his skin would crack and bleed. He no longer wore shorts, and 
rarely went swimming. Page 3. His skin condition also caused 
constant pain. Page 4. 

As to diarrhea and constipation, the Veteran testified that 
he took over-the-counter medication, such as Imodium, which 
sometimes alleviated his symptoms. He usually had diarrhea 3 
to 5 times weekly and had constipation in between those 
episodes. He alternated between diarrhea and constipation. 
His diarrhea was at times impossible to control. He had to 
carry an extra bag of clothing, including underwear, because 
of his diarrhea. Page 4. He had to go to the bathroom 3 or 4 
times daily and when he had diarrhea he also became fatigued 
very easily. His physician had found that the Veteran again 
had anemia. At this point, he had chosen not to wear any sort 
of padding, due to his pride. Page 5. He worked full-time but 
sometimes had to go to a job site and on some of those 
occasions he had soiled his underclothing and had had to 
return home to change. Pages 5 and 6. 

The Veteran also testified that his dermatitis of the lower 
extremities was mostly on his shins, in the area of the thin 
skin on the front of his lower legs, and was greater on the 
left leg but he also had a bit of involvement of the right 
leg. It did not affect the quadriceps areas or calf areas. 
Page 6. Nor did it affect his feet or upper body, i.e., his 
arms or chest. Page 7. He was self-employed and, so, he could 
reschedule his day when he anticipated problems with diarrhea 
but at other times he had to deal with the diarrhea as best 
he could. He was a refrigeration mechanic and sometimes 
worked inside and sometimes outside. His medication did not 
prevent episodes of diarrhea but was effective only after an 
episode of diarrhea began. Page 7. The Veteran had heard 
physicians use the phrase irritable bowel syndrome but it had 
not been an actual diagnosis in his case. Although at one 
point in time diverticulitis was suspected, it had been 
determined that his symptoms had nothing to do with 
diverticulitis. Page 9. 



General Rating Principles

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

On appeal from an initial assignment of a disability 
evaluation VA must consider whether the appellant is entitled 
to a "staged" rating to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

Diarrhea and Constipation Due To An Undiagnosed Illness

When an unlisted condition is encountered, it will be 
permissible to rate the condition under a closely related 
disease or injury by the use of a "built-up" DC under 
38 C.F.R. § 4.27, in which not only the functions affected 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  The Veteran's service 
connection diarrhea and constipation due to an undiagnosed 
illness is rated, analogously as irritable colon syndrome, 
because the symptoms encompassed in the schedular criteria 
are those within 38 C.F.R. § 4.118 which most closely 
resemble the disability at issue. 

Under 38 C.F.R. § 4.114, Diagnostic Code 7319, irritable 
colon syndrome (spastic colitis, mucous colitis, etc.) when 
moderate, with frequent episodes of bowel disturbance with 
abdominal distress warrants a 10 percent disability rating; 
when severe, with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress, 
the maximum 30 percent rating is warranted. 

The Veteran alleges that in evaluating his service-connected 
alternating diarrhea and constipation consideration must be 
given to his anemia and his fatigue. However, the Board 
previously denied service connection for autoimmune hemolytic 
anemia and for chronic fatigue. 38 C.F.R. § 4.14 provides 
that the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, commonly called pyramiding, are to be 
avoided. 38 C.F.R. § 4.14. So, anemia and fatigue may not be 
considered for rating purposes. 

The Veteran has not had any abdominal pain and has been able 
to maintain steady employment despite his alternating 
diarrhea and constipation. Also, despite the 1996 statement 
from a psychologist, he has not had any malnutrition or, at 
least since 1997, any weight loss. The Board has considered 
the Veteran's testimony and the history of his illness as 
related at the time of the multiple VA examinations of record 
but concludes that while he does have frequent episodes of 
abdominal bowel disturbance and distress, the frequency is 
not more or less constant and the overall impairment is not 
otherwise shown to be productive of severe impairment. 

Dermatitis Rating

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the skin, to include scars, were 
changed, effective August 30, 2002.  67 Fed. Reg. 49,590 - 
49,599 (2002) codified at 38 C.F.R. § 4.118). 

Generally, where the law or regulation changes the most 
favorable version applies unless otherwise allowed by law.  
So, if the amended regulations do not include a provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding the holding in Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (overruled by the Federal Circuit - in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003)).  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  See, too, 
VAOPGCPREC 11-97 (Mar. 25, 1997); VAOGCPREC 3-2000 (Apr. 10, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Prior to August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7806 provided that eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area warrants a noncompensable evaluation.  With exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area a 10 percent is warranted.  

Since August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7806 provides that dermatitis or eczema involving less than 5 
percent of the entire body or less than 5 percent of the 
exposed areas affected, and; no more than topical therapy 
required during the past 12-month period warrants a 
noncompensable rating. A 10 percent rating is warranted when 
there is at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period. 

Also, Diagnostic Code 7806, as effective since August 20, 
2002, provides that dermatitis or eczema may be rated as 
disfigurement of the head, face, or neck (DC 7800) or scars 
(DC's 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  

In evaluating the evidence under the old rating criteria, the 
Board concludes that an initial compensable rating is not 
warranted because the Veteran's skin involvement did not 
affect an exposed surface or extensive area. 

Under the new rating criteria, the Veteran's skin disorder 
does not cause disfigurement or any scarring, require 
systemic therapy or result in any functional impairment. 

Accordingly, an initial compensable rating for the service-
connected skin disorder is not warranted. 

Consideration has been given to "staged ratings" for the 
disabilities at issue over the period of time since service 
connection became effective, but since the effective date of 
the award of service connection, the objective evidence shows 
the conditions has remained no more disabling that a 
reflected in the current disability ratings. 

This being the case, the claims must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

An initial rating in excess of 10 percent for diarrhea and 
constipation due to an undiagnosed illness is denied. 

An initial compensable rating for dermatitis is denied. 



____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


